                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBBIE ROBINSON,                               :
    Plaintiff,                                 :
                                               :
       v.                                      :       Case No. 2:19-cv-4667-JDW
                                               :
TAMMY FERGUSON, et al.,                        :
    Defendants.                                :

                                              ORDER

       AND NOW, this 26th day of November, 2019, upon consideration of Robbie Robinson’s

Motion to Proceed In Forma Pauperis (ECF No. 4), Prisoner Trust Fund Account Statement

(ECF No. 5), and pro se Complaint (ECF No. 1), it is ORDERED that:

       1.      The Motion to Proceed In Forma Pauperis (ECF No. 4) is GRANTED pursuant

to 28 U.S.C. § 1915;

       2.      Robbie Robinson, #JH-0765, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court DIRECTS

the Superintendent of SCI Fayette or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Robinson’s inmate account; or (b) the

average monthly balance in Robinson’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Robinson’s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s
income credited to Robinson’s inmate account until the fees are paid. Each payment shall refer

to the docket number for this case;

       3.      The Clerk of Court is directed to send a copy of this Order to the Superintendent

of SCI Fayette;

       4.      The Complaint is deemed filed;

       5.      Robinson’s Complaint is DISMISSED WITHOUT PREJUDICE for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and for the reasons stated in the Court’s

Memorandum; and

       6.      The Clerk of Court shall CLOSE this case.

                                                     BY THE COURT:



                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
